DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 27 and 33 do not have antecedent basis in the specification.  (Moreover, the size of “less than 1 nanometer” in the claims is so small that perhaps the limitation is a typographical error, and applicants intended the claim to read “less than 1 micrometer” as in the amendment in the parent application.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26, 28-30, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedman et al. (WO 2014/154597 A1).
As to claims 23-24, 26, 28-30, 32 and 34, Hedman et al. discloses a method of making a plaster (i.e, gypsum) board by providing a slurry with 5-10 wt% precipitated silica.  See the abstract and page 9, lines 29-35. 
	Hedman et al. does not disclose an area shrinkage of less than 20%.  However, the board of Hedman et al. is compositionally identical to the board of the present claims.  Therefore, the Hedman et al. board is presumed to inherently possess an area shrinkage of less than 20% (instant claims 23 and 29) or less than 10% (instant claims 28 and 34). 

Claims 23-25, 28-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 3,616,173).
 	As to claims 23-25, 28-31 and 34, examples 3, 5 and 6 of Green et al. disclose a method of making a gypsum board by providing a gypsum slurry with 5.0, 2.5 or 5.0 wt% Syloid 244 (colloidal silica) to improve shrink resistance.  See col. 4, lines 60-65, col. 10, lines 22-48 and Table 1.  
	Green et al. discloses the gypsum board has shrink resistance but measures shrinkage in a different manner.1  Therefore, Green et al. does not disclose an area shrinkage of less than 20%.  However, the gypsum board of Green et al. is compositionally identical to the board of the present claims.  Therefore, the area shrinkage of the board of Green et al. is presumed to inherently be less than 20% (instant claims 23 and 29) or less than 10% (instant claims 28 and 34) as measured by the instant method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 3,616,173) as applied to claims 23 and 29 above and further in view of ATAMAN CHEMICALS (“Colloidal Silica,” published 2015).
 	Green et al. anticipates claims 23 and 29 for the reasons recited above.  Green et al. teaches that the colloidal silica has a particle size of 0.005 µm (5 nm) to 10 µm (10,000 nm).  Thus, Green et al. fails to teach a particle size of less than 1 nm as recited in claims 27 and 33.
	ATTAMAN CHEMICALS teaches colloidal silica has a typical size in the range of 1 nm to 100 nm.  See the first paragraph.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed any colloidal silica, including a size of 1 nm, because sizes of 1 to 100 nm are typical and it would have been obvious to have employed a known material (colloidal silica of a size of 1 nm) for its intended use (gypsum additive as suggested by Green et al.).  See MPEP 2144.07.  
	No patentable distinction can be discerned between a particle size of less than 1 nm and 1 nm.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,339,572 (‘572). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 23-26 and 29-32, the ‘572 patent teaches a method of making a gypsum board and a gypsum board in which a silica such as colloidal silica or precipitated silica is added to the slurry.  See claims 1, 7, 11 and 13 of the ‘572 patent.  The board has an area shrinkage of less than 20%.  Id.
The instant claims employ “comprising” claim language which allows for additional ingredients such as the barium sulfate, phosphate or a combination of the ‘572 patent claims.  See MPEP 2111.03.
As to claims 27 and 33, claims 9 and 15 of the ‘572 patent teach a particle size of less than 1 micron, which overlaps the instantly claimed ranges and overlapping ranges have been held to establish prima facie obviousness. 
As to claims 28 and 34, claims 10 and 16 of the ‘572 patent teach a shrinkage of less than 10%.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The method of measuring shrinkage in accordance with Green et al. is at column 13, lines 3-15 and shows a peak temperature of 1800°F (980°C), whereas the instant invention heats to 950°C as taught in paragraph [0019] of the as-filed specification.